          Case 1:19-cv-03266-RA Document 30 Filed 08/27/20 Page 1 of 10
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 8/27/2020


 METROPOLITAN TRANSPORTATION
 AUTHORITY, THE NEW YORK CITY TRANSIT
 AUTHORITY, AND EL SOL CONTRACTING &
 CONSTRUCTION CORP.,
                                                                 No. 19-CV-3266 (RA)
                             Plaintiffs,
                                                                  MEMORANDUM
                                                                 OPINION & ORDER
                            v.

 JAMES RIVER INSURANCE COMPANY,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       Plaintiffs Metropolitan Transportation Authority (the “MTA”), the New York City Transit

Authority (the “NYCTA”), and El Sol Contracting & Construction Corp. (“El Sol”) filed this

action against Defendant James River Insurance Company (“James River”) alleging that it

improperly denied Plaintiffs insurance coverage in an underlying state proceeding. The Court

previously granted Defendant’s motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6), but also granted Plaintiffs leave to amend the complaint. Now before the Court is

Plaintiffs’ motion for reconsideration of the Court’s prior order and for leave to amend. For the

reasons that follow, Plaintiffs’ motion is denied.

                                           BACKGROUND

       This action arises out of an underlying personal injury action that Lance Myck, an

employee of Nuco Painting Corporation (“Nuco” or the “Company”), filed against Plaintiffs in the

Supreme Court of New York on October 5, 2017 (the “Underlying Action”). See Simon Decl. Ex.

C, Dkt. 24-3, at ECF page 133-138 (“Myck Compl.”). In the Underlying Action, Myck alleges
           Case 1:19-cv-03266-RA Document 30 Filed 08/27/20 Page 2 of 10




that, on or about May 11, 2017, 1 he was injured while performing work within the scope of his

employment for Nuco. See Myck Compl. at 4.

        At some point prior to May 11, 2017, James River issued an insurance policy to Nuco,

effective from April 14, 2017 to April 14, 2018 (the “Policy”). See Simon Decl. Ex. C at ECF

page 31-131. The Policy included a general liability insurance provision by which James River

agreed to defend and indemnify Nuco for, among other things, injuries that Nuco’s employees

suffered during the course of their work for the Company. See Policy at ECF page 38. In

particular, the Policy provided that James River would “pay those sums that the insured becomes

legally obligated to pay as damages because of ‘bodily injury’ or ‘property damage’ to which this

insurance applies,” but that James River would “have no duty to defend the insured against any

‘suit’ seeking damages for ‘bodily injury’ or ‘property damage’ to which this insurance does not

apply.” See id. As relevant here, the Policy provided specifically that “[t]his insurance does not

apply to any liability arising out of . . . operations . . . where a Consolidated Insurance Program

(CIP) in which [the insured] participate[s], commonly referred to as an Owner Controlled

Insurance Program (OCIP), . . . has been provided by the contractor, project manager or owner of

the construction program in which [the insured is] involved.” See id. at ECF page 118. The Policy

also provided that “additional insured[s]” would be covered “[a]s per the written contract.” See

id. at ECF page 94.

        Also prior to May 11, 2017, Nuco was hired as a subcontractor on a construction project

owned by the MTA, for which El Sol served as the prime contractor. See Dkt. 1-1 (“Compl.”) ¶

11; Metro. Transp. Auth. v. James River Ins. Co., No. 19-cv-3266 (RA), 2019 WL 5212286, at *1

(S.D.N.Y. Oct. 16, 2019). Prior to the start of the project, Plaintiffs and Nuco entered into a


1
 According to Plaintiffs’ state court complaint, Myck sustained his alleged injuries on or about May 9, 2017. See
Dkt. 1-1 ¶ 8.

                                                       2
          Case 1:19-cv-03266-RA Document 30 Filed 08/27/20 Page 3 of 10




Subcontract Agreement (the “Subcontract”). See Simon Decl. Ex. B, Dkt. 24-2. Plaintiffs were

listed as “additional insured” parties pursuant to the Subcontract. See Subcontract § 9.1(d). The

Subcontract provided that the project would be “covered by owner-provided insurance under

MTA’s OCIP (Owner Controlled Insurance Program), as described in the principal contract

documents.” See id. § 9.1. The Subcontract provided further that, “for on-site activities,” the

OCIP included “Worker’s Compensation Insurance, General Liability Insurance, Excess Liability

Insurance, Builder’s Risk/Installation Floater Insurance, and Railroad Protective Liability

Insurance.” See id. § 9.1(a). The OCIP did not cover, however, “off-site Worker’s Compensation

Insurance, off-site General Liability Insurance, [or] Business Automobile Liability Insurance.”

See id. § 9.1(c). The Subcontract also directed the parties to refer to the “OCIP Manual in the

Contract Terms and Conditions” for “more information on ‘exempt’ and ‘excluded’ contractors.”

See id. § 9.1(b).

        After Myck filed the Underlying Action against Plaintiffs, Plaintiffs made a tender to James

River, seeking coverage under the Policy as “additional insureds.” Compl. ¶ 14. On December

18, 2018, James River denied Plaintiffs’ request for coverage. Id. ¶ 15.

        On February 13, 2019, Plaintiffs brought suit against James River in the Supreme Court of

New York, alleging claims for breach of contract and declaratory judgments. See id. at 3-7. On

April 11, 2019, Defendant removed this case to this Court on the grounds of diversity jurisdiction,

see Dkt. 1, and on April 17, 2019, it moved to dismiss Plaintiffs’ complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6), see Dkt. 6.

        On October 16, 2019, the Court granted Defendant’s motion to dismiss. See Dkt. 22 (the

“Order”). The Court concluded that, although Plaintiffs qualified as “additional insureds,” the

Policy nonetheless did not provide coverage for Myck’s “on-site injury.” See Order at 4. As the



                                                 3
          Case 1:19-cv-03266-RA Document 30 Filed 08/27/20 Page 4 of 10




Court explained, the Policy’s express terms provided that it would not apply to “any liability

arising out of . . . operations” where an OCIP had been provided by, for instance, the “owner of

the construction project,” Policy at ECF page 118, and the Subcontract––which listed the MTA as

the “Owner”––clearly stated that “General Liability Insurance” for “on-site activities” would be

“covered by owner-provided insurance under MTA’s OCIP[.]” See Subcontract §§ 9.1, 1(a). The

Court thus determined that, as “the Subcontract makes clear that on-site general liability is to be

covered by the MTA’s OCIP,” Plaintiffs were not covered under the Policy “for Myck’s injury

which––it [was] undisputed––occurred on site.” Order at 5-6. The Court also dismissed Plaintiffs’

claims for a declaratory judgment as duplicative of their breach of contract claim. See Order at 6-

7. Finally, although the Court expressed skepticism that Plaintiffs could amend their complaint so

as to state a plausible claim for relief, it nevertheless granted Plaintiffs leave to file a motion to

amend. See Order at 7-8.

        On November 14, 2019, Plaintiffs filed a motion for reconsideration of the Order pursuant

to Federal Rules of Civil Procedure 59 and 60 and to amend the complaint pursuant to Federal

Rule of Civil Procedure 15(a). Dkt. 23. On December 6, 2019, Defendant filed its opposition,

Dkt. 28, and on December 16, 2019, Plaintiffs filed a reply, Dkt. 29.

                                          DISCUSSION

   I.      Plaintiffs’ Motion for Reconsideration
        Reconsideration of a court’s previous order is an “extraordinary remedy to be employed

sparingly in the interests of finality and conservation of scarce judicial resources.” In re Health

Mgmt. Sys., Inc. Sec. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000) (citation omitted). “The

decision to grant or deny a motion for reconsideration is within the sound discretion of the district

court.” Corines v. Am. Physicians Ins. Tr., 769 F. Supp. 2d 584, 594 (S.D.N.Y. 2011). To prevail

on a motion for reconsideration, the movant must identify “an intervening change in controlling

                                                  4
          Case 1:19-cv-03266-RA Document 30 Filed 08/27/20 Page 5 of 10




law, the availability of new evidence, or the need to correct a clear error or prevent manifest

injustice.” Virgin Atl. Airways, Ltd. v. Nat'l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)

(citation omitted). The standard “is strict, and reconsideration will generally be denied unless the

moving party can point to controlling decisions or data that the court overlooked.” Compunnel

Software Grp., Inc. v. Gupta, No. 14-CV-4790 (RA), 2019 WL 2174085, at *2 (S.D.N.Y. May 20,

2019) (quoting Bldg. Serv. 32BJ Health Fund v. GCA Servs. Grp., Inc., No. 15-CV-6114 (PAE),

2017 WL 1283843, at *1 (S.D.N.Y. Apr. 5, 2017)); see also Shrader v. CSXTransp., Inc., 70 F.3d

255, 257 (2d Cir. 1995) (“[A] motion to reconsider should not be granted where the moving party

seeks solely to relitigate an issue already decided.”).

       Here, Plaintiffs do not actually assert any “intervening change in controlling law,” new

evidence, or “need to correct a clear error or prevent manifest injustice.” Virgin Atl. Airways, 956

F.2d at 1255. Rather, Plaintiffs argue that “the Court erred in dismissing the complaint” because,

from their perspective, the Court “improperly utilized a[n] exclusionary provision” in granting

Defendant’s motion to dismiss. See Pl. Mot., Dkt. 25, at 7. Contrary to Plaintiffs’ suggestion,

however, the Court based its determination that Plaintiffs failed to state a plausible claim on the

plain language of the Policy and the Subcontract, and not solely on any “exclusionary provision.”

See Order at 4-7. It appears that, instead of raising any change in controlling law, new evidence,

or clear error––as required to prevail on a motion for reconsideration––Plaintiffs merely “do[] not

like the way the original motion was resolved.” Allied Mar., Inc. v. Rice Corp., 361 F. Supp. 2d

148, 149 (S.D.N.Y. 2004) (citation omitted). Such a view, however, does not constitute grounds

for reconsideration. See Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir.

2012) (a motion for reconsideration is “not a vehicle for relitigating old issues, presenting the case

under new theories, securing a rehearing on the merits, or otherwise taking a ‘second bite at the



                                                  5
           Case 1:19-cv-03266-RA Document 30 Filed 08/27/20 Page 6 of 10




apple’”) (quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998)); Bldg. Serv. 32BJ

Health Fund, 2017 WL 1283843, at *1 (a motion for reconsideration “is neither an occasion for

repeating old arguments previously rejected nor an opportunity for making new arguments that

could have been previously advanced”) (citation omitted). Accordingly, Plaintiffs’ motion for

reconsideration is denied.

   II.      Plaintiffs’ Motion to Amend
         A motion to amend is evaluated under Federal Rule of Civil Procedure 15(a), which

provides that “[t]he court should freely give leave [to amend] when justice so requires.” Fed. R.

Civ. P. 15(a)(2); see also Parker v. Columbia Pictures Indus., 204 F.3d 326, 339 (2d Cir. 2000).

Notwithstanding the liberal standard of Rule 15(a), however, a court may deny leave “for good

reason, including futility, bad faith, undue delay, or undue prejudice to the opposing party.”

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007). “A proposed amendment

is [] deemed futile if the proposed claim could not withstand a Rule 12(b)(6) motion to dismiss.”

Najjar Grp., LLC v. West 56th Hotel LLC, No. 14-CV-7120 (RA), 2017 WL 819487, at *3

(S.D.N.Y. Mar. 1, 2017) (citation omitted). District courts have broad discretion in ruling on a

motion for leave to amend a complaint. See Duling v. Gristede’s Operating Corp., 265 F.R.D. 91,

96 (S.D.N.Y. 2010) (collecting cases); see also Orellana v. Macy’s Retail Holdings, Inc., No. 17

Civ. 5192 (NRB), 2018 WL 3368716, at *7 (S.D.N.Y. July 10, 2018) (“Whether to grant leave,

however, is ultimately ‘within the sound discretion of the district court.’”) (quoting McCarthy, 482

F.3d at 200).

         Plaintiffs seek to amend the complaint to (1) add allegations purportedly demonstrating

that Nuco was an “excluded contractor,” and “as such, was not covered on the OCIP policy,” see

Pl. Mot. at 3; and (2) add the entity “El Sol Contracting Company Inc./El Sol Limited Enterprises,



                                                 6
           Case 1:19-cv-03266-RA Document 30 Filed 08/27/20 Page 7 of 10




J.V.” as a plaintiff in this action, specifically in place of current plaintiff El Sol Contracting &

Construction Corp., see id. at 5.

        As to the first proposed amendment, Plaintiffs maintain that by adding allegations

regarding Nuco’s designation as an “excluded contractor,” they are now able to state a claim for

additional insured coverage under the Policy. According to the proposed amended complaint

attached to Plaintiffs’ motion, see Simon Decl. Ex. L (“Am. Compl.”), Plaintiffs seek to add the

following specific allegations regarding Nuco’s status as an “excluded contractor”: (1) that Nuco

“was not an insured under the OCIP policy that was in effect at the job site,” Am. Compl. ¶ 12; (2)

that Nuco was “working on the job site as an ‘Excluded Contractor’” at the time of the accident,

id. ¶ 13; (3) that Nuco was “deemed to be an excluded contractor in terms of the OCIP policy” on

March 13, 2017 and was thus “permitted to work at the jobsite utilizing its own coverages,” id. ¶

14; (4) that Nuco was “an excluded contractor in relation to the OCIP policy at the job site and as

such was not covered under the OCIP policy,” id. ¶ 23; and (5) and that “Excluded Contractors,”

such as Nuco, “were required to provide their own insurance naming the owner and contractors as

additional insureds,” id. ¶ 24. 2

        Even if the Court permitted Plaintiffs to amend the complaint to “reflect that NUCO was

never insured under the OCIP policy at the time of the occurrence,” Pl. Mot. at 5, Plaintiffs fail to

show how such amendment would cure the deficiencies identified by the Order. Plaintiffs contend

that the proposed amendment––“specifically not[ing]” that Nuco was designated as an “excluded

contractor,” id. at 3––would “serve to correct the defective pleading and permit this matter to

proceed forward,” id. at 5. But Plaintiffs do not explain how or why that is so. The terms of the

Subcontract provide that the MTA’s OCIP would cover on-site general liability, while the Policy


2
 Although Plaintiffs have not provided a redline comparing the proposed amendment to the current complaint, it
appears that these five paragraphs are the only allegations that Plaintiffs seek to add.

                                                      7
          Case 1:19-cv-03266-RA Document 30 Filed 08/27/20 Page 8 of 10




would cover off-site general liability. See Subcontract § 9. The Subcontract does not carve out an

exception for excluded contractors in connection with on-site general liability. As the Court

previously concluded, because Myck’s accident indisputably occurred on-site, the Policy did not

provide coverage to Plaintiffs as additional insureds for that accident.       Plaintiffs have not

demonstrated why or how Nuco’s alleged status as an “extended contractor,” even if true, would

change this conclusion. Indeed, even assuming that Nuco, as an excluded contractor, was not

covered by the MTA’s OCIP and/or was required to furnish and maintain its own insurance policy,

see Simon Decl. Ex. F, Dkt. 24-6, at MTA000020, MTA000031, such factual allegations do not

establish that Nuco was in fact covered under the Policy with respect to Myck’s on-site injury.

       Plaintiffs point to Section 9.1(b) of the Subcontract. But all that Section 9.1(b) provides

as to “excluded” contractors is that, for more information on such contractors, the parties should

refer to the OCIP Manual. Plaintiffs assert that, “by amending the pleading to note that NUCO

was an excluded contractor and as such, not subject to the OCIP policy, the terms and conditions

of the OCIP manual can then be examined and incorporated to the extent of any obligation James

River would have to provide insurance.” Pl. Reply, Dkt. 29, at 2. In other words, Plaintiffs contend

that by alleging that Nuco was an “excluded contractor,” they can “bring into play provisions of

the OCIP manual which deals [sic] with situations involving excluded contractors and the

requirement that the contractor provide its own insurance with additional insured provisions,”

thereby “creat[ing] proof that James River breached its obligations by not providing coverage as

required ‘by contract.’” Id. at 3. Plaintiffs do not, however, explain which particular provisions

from the OCIP Manual, if any, would effectively alter the terms of the Subcontract and the Policy.

Indeed, while the OCIP Manual “identifies, defines, and assigns responsibilities related to the

administration of the [MTA’s OCIP],” it clearly “[d]oes not and is not intended to provide coverage



                                                 8
           Case 1:19-cv-03266-RA Document 30 Filed 08/27/20 Page 9 of 10




interpretations.” See Simon Decl. Ex. F at MTA000010. Moreover, the OCIP Manual specifically

provides that “[i]n the event there are any inconsistencies between this manual and the actual

Contract Terms and Conditions or Technical Specifications, the Contract language shall prevail.”

See id. Plaintiffs therefore cannot rely on information set forth in the OCIP Manual to alter the

clear terms of the Subcontract or the Policy.

        Plaintiffs also rely on Exhibits F, G, and H to the Simon Declaration for their proposition

that Nuco’s alleged status as an “excluded contractor” somehow cures the deficiencies in the initial

complaint. As to Exhibit F, Plaintiffs’ Rule 26 Disclosures, Plaintiffs point specifically to the

pages bates-stamped MTA000076 through MTA000085. 3 See Pl. Mot. at 5. Although some of

these documents do indicate that Nuco was permitted to work as an “excluded contractor,” they

again do not demonstrate how such a designation changes the express terms of the Subcontract.

And although Exhibit G, a June 14, 2019 email between the parties’ counsel that includes excerpts

from both the Subcontract and the OCIP Manual, states that “excluded contractors” are not

“included under the OCIP” and are therefore “required to provide evidence of their own insurance

to the Owner before access to the Site is []allowed,” see Simon Decl. Ex. G, Dkt. 24-7, at 1, it

nonetheless does not establish that the Policy provided coverage for on-site accidents. In fact,

nothing in Exhibits F, G, or H clarifies how excluded contractors are treated with respect to on-

site versus off-site liability. At the most, it seems that Nuco’s designation as an excluded



3
  The pages bates-stamped MTA000076 through MTA000085 appear to consist of a Certificate of Insurance issued
by the MTA to Nuco (MTA000076-77); a March 13, 2017 email from the MTA-Onsite OCIP Administrator stating
that “Nuco Painting will be allowed to work as [an] excluded contractor,” (MTA000078-79); a March 9, 2017 email
about payroll (MTA000080); an “Additional Insured” section of a commercial general liability policy with the policy
number 16CG0202161 (MTA000081-82); a March 10, 2017 Certificate of Workers’ Compensation Insurance listing
Nuco as the Policyholder and El Sol Contracting as the Certificate Holder (MTA000083); a March 13, 2017 Letter of
Transmittal from El Sol Contracting/El Sol Ltd. Enterprises JV to Metro North Railroad, transmitting a Certificate of
Insurance (MTA000084); and a March 13, 2017 email about an “Insurance Certificate from NUCO Painting”
(MTA000085). See Simon Decl. Ex. F at ECF page 81-90; see also Simon Decl. Ex. H, Dkt. 24-8 (MTA000076
through MTA000085 of Plaintiffs’ Rule 26 Disclosures).

                                                         9
          Case 1:19-cv-03266-RA Document 30 Filed 08/27/20 Page 10 of 10




contractor made it responsible for “furnish[ing] evidence of its own insurance . . . as outlined in

the Contract.” See Simon Decl. Ex. F at MTA000020. Under the terms of the agreements at issue,

however, mere designation as an excluded contractor does not appear to change the circumstances

under which the Policy provides coverage.

         Accordingly, because Plaintiffs’ proposed amendment would not withstand a Rule 12(b)(6)

motion, it would be futile to grant Plaintiffs leave to amend. Plaintiffs’ motion to amend is

therefore denied. 4

                                                CONCLUSION
         For the reasons set forth above, Plaintiffs’ motion for reconsideration and for leave to

amend is denied. The Clerk of Court is respectfully directed to terminate the motion pending at

Dkt. 23 and close this case.

SO ORDERED.

Dated:      August 27, 2020
            New York, New York


                                                          Ronnie Abrams
                                                          United States District Judge




4
  As to the proposed addition of “El Sol Contracting Company Inc./El Sol Limited Enterprises, J.V.” as a plaintiff in
this action, Plaintiffs point to a Stipulation from the Underlying Action––entered into between Plaintiffs, Nuco, and
Myck, and so-ordered on October 15, 2019––adding El Sol Contracting Company Inc./El Sol Limited Enterprises,
J.V. as a “direct defendant” in that action “in place and instead of” El Sol Contracting & Construction Corp. See
Simon Decl. Ex. M, Dkt. 24-13. Defendant does not actually address Plaintiffs’ request to replace “El Sol Contracting
& Construction Corp.” with “El Sol Contracting Company Inc./El Sol Limited Enterprises, J.V.,” but since the Court
has denied Plaintiffs’ motion as to its substantive amendment, it need not address this issue.

                                                        10
